The Honorable Jerry Allison State Representative 26 CR 744 Jonesboro, AR 72401-0538
Dear Representative Allison:
I am writing in response to your request for my expedited opinion on a question regarding the funding of athletic programs at Arkansas State University. Your request mirrors one I addressed in detail in the attached Ark. Op. Att'y Gen. No. 2002-119, which I am issuing simultaneously herewith. I will paraphrase your question as follows:
  Is the Director of the Arkansas Department of Higher Education correct in opining that A.C.A. § 6-62-804 does not prohibit an institution of higher education from designating an additional portion of existing tuition revenues as an athletic fee after the beginning of a semester?
  The revenues at issue are currently designated as unrestricted educational and general funds.
RESPONSE
As reflected in the attached Ark. Op. Att'y Gen. No. 2002-119, notwithstanding the Director's opinion to the contrary, I believe any such redesignation would violate A.C.A. § 6-62-804. Please refer to the companion opinion for my analysis, which applies in all respects to your request. I am also attaching Ark. Op. Att'y Gen. No. 2000-007, which is referenced in Opinion No. 2002-119.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh
Enclosures